     Case 3:19-cv-02107-B Document 5 Filed 10/01/19            Page 1 of 15 PageID 28



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                                                 |
COLE BEZNER,                                                     |
                                                                 |       CASE NO.:
                      PLAINTIFF,                                 |       3:19-cv-02107
                                                                 |
v.                                                               |
                                                                 |
JOHN DOE COMPANY a/k/a MIDLAND ARBITRATION,                      |
DEBT MANAGEMENT PARTNERS, LLC, and                               |
HARTFORD CASUALTY INSURANCE COMPANY,                             |
                                                                 |
                      DEFENDANTS.                                |
                                                                 |

     ANSWER OF DEFENDANTS DEBT MANAGEMENT PARTNERS, LLC, AND
              HARTFORD CASUALTY INSURANCE COMPANY


       Defendants Debt Management Partners, LLC (“DMP”), and Hartford Casualty Insurance

Company (“Hartford”) (collectively the “Defendants”), as and for their Answer to Plaintiff Cole

Bezner’s (“Plaintiff”) Complaint and Jury Demand (the “Complaint”), state upon information and

belief as follows:

                               JURISDICTION AND VENUE

       1.      Defendants state that the allegations in paragraph 1 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.

       2.      Defendants state that the allegations in paragraph 2 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.
    Case 3:19-cv-02107-B Document 5 Filed 10/01/19                 Page 2 of 15 PageID 29



       3.      Defendants state that the allegations in paragraph 3 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.

       4.      Defendants state that the allegations in paragraph 4 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.

       5.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 5 of the Complaint, and therefore deny the allegations in that

paragraph.

                                            PARTIES

       6.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 6 of the Complaint, and therefore deny the allegations in that

paragraph.

       7.      Defendants admit the allegations in paragraph 7 of the Complaint.

       8.      Defendants deny the allegations in paragraph 8 of the Complaint.

       9.      In response to the allegations in paragraph 9 of the Complaint, Defendants admit

that DMP is a limited liability company formed pursuant to the laws of the state of Delaware to

engage in all lawful acts or activities for which a limited liability company may be organized under

the law, and deny the remaining allegations in that paragraph.

       10.     In response to the allegations in paragraph 10 of the Complaint, Defendants admit

that DMP buys and sells debt and places accounts for collection from time to time, but deny the

remaining allegations in that paragraph.




                                                 2
    Case 3:19-cv-02107-B Document 5 Filed 10/01/19                Page 3 of 15 PageID 30



       11.     Defendants state that the allegations in paragraph 11 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.

       12.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 12 of the Complaint, and therefore deny the allegations

in that paragraph.

       13.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 13 of the Complaint, and therefore deny the allegations in that

paragraph.

       14.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 14 of the Complaint, and therefore deny the allegations in that

paragraph.

       15.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 15 of the Complaint, and therefore deny the allegations in that

paragraph.

       16.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 16 of the Complaint, and therefore deny the allegations in that

paragraph.

       17.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 17 of the Complaint, and therefore deny the allegations in that

paragraph.




                                                3
    Case 3:19-cv-02107-B Document 5 Filed 10/01/19                Page 4 of 15 PageID 31



       18.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 18 of the Complaint, and therefore deny the allegations in that

paragraph.

       19.     Defendants state that the allegations in paragraph 19 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 19 of the Complaint, and therefore deny the allegations in that paragraph.

       20.     In response to the allegations in paragraph 20 of the Complaint, Defendants admit

that Hartford is the surety company for the bond DMP has on file with the Texas Secretary State,

bond number 20BSBGV8871, and state that the remaining allegations in paragraph 20 constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.

       21.     Defendants state that the allegations in paragraph 21 of the Complaint constitute

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations in that paragraph.

                                 FACTUAL ALLEGATIONS

       22.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 22 of the Complaint, and therefore deny the allegations in that

paragraph.

       23.     Defendants state that the allegations in paragraph 23 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.




                                                4
    Case 3:19-cv-02107-B Document 5 Filed 10/01/19                Page 5 of 15 PageID 32



       24.     In response to the allegations in paragraph 24 of the Complaint, Defendants admit

that the Account was delinquent and charged off by the originating creditor, and deny the

remaining allegations in that paragraph.

       25.     In response to the allegations in paragraph 25 of the Complaint, Defendants admit

that the Account was purchased by DMP after it was charged off by the originating creditor for

nonpayment, and deny the remaining allegations in that paragraph.

       26.     Defendants deny the allegations in paragraph 26 of the Complaint.

       27.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 27, and therefore deny the allegations in that paragraph.

       28.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 28, and therefore deny the allegations in that paragraph.

       29.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 29, and therefore deny the allegations in that paragraph.

       30.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 30, and therefore deny the allegations in that paragraph.

       31.     Defendants state that the allegations in paragraph 31 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.

       32.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 32, and therefore deny the allegations in that paragraph.

       33.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 33, and therefore deny the allegations in that paragraph.




                                                 5
    Case 3:19-cv-02107-B Document 5 Filed 10/01/19                Page 6 of 15 PageID 33



       34.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 34, and therefore deny the allegations in that paragraph.

       35.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 35, and therefore deny the allegations in that paragraph.

       36.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 36, and therefore deny the allegations in that paragraph.

       37.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 37, and therefore deny the allegations in that paragraph.

       38.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 38, and therefore deny the allegations in that paragraph.

       39.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 39, and therefore deny the allegations in that paragraph.

       40.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 40, and therefore deny the allegations in that paragraph.

       41.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 41, and therefore deny the allegations in that paragraph.

       42.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 42, and therefore deny the allegations in that paragraph.

       43.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 43, and therefore deny the allegations in that paragraph.




                                                 6
    Case 3:19-cv-02107-B Document 5 Filed 10/01/19                Page 7 of 15 PageID 34



       44.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 44, and therefore deny the allegations in that paragraph.

       45.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 45, and therefore deny the allegations in that paragraph.

       46.     Defendants state that the allegations in paragraph 46 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.

       47.     Defendants deny the allegations in paragraph 47 of the Complaint.

       48.     Defendants deny the allegations in paragraph 48 of the Complaint.

       49.     Defendants deny the allegations in paragraph 49 of the Complaint.

       50.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 50, and therefore deny the allegations in that paragraph.

       51.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 51, and therefore deny the allegations in that paragraph.

       52.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 52, and therefore deny the allegations in that paragraph.

       53.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 53, and therefore deny the allegations in that paragraph.

       54.     Defendants deny the allegations in paragraph 54 of the Complaint.

       55.     Defendants deny the allegations in paragraph 55 of the Complaint.

       56.     Defendants deny the allegations in paragraph 56 of the Complaint.




                                                 7
    Case 3:19-cv-02107-B Document 5 Filed 10/01/19                Page 8 of 15 PageID 35



                                  RESPONDEAT SUPERIOR

       57.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 57, and therefore deny the allegations in that paragraph.

       58.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 58, and therefore deny the allegations in that paragraph.

       59.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 59, and therefore deny the allegations in that paragraph.

       60.     Defendants state that the allegations in paragraph 60 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response is required,

Defendants deny the allegations in that paragraph.

       61.     Defendants deny the allegations in paragraph 61 of the Complaint.

       62.     Defendants state that the allegations in paragraph 63 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       63.     Defendants state that the allegations in paragraph 63 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

             COUNT I: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
              BY JOHN DOE COMPANY A/K/A MIDLAND ARBITRATION

       64.     Defendants repeat and re-allege their responses to the allegations referenced in

paragraph 64 of the Complaint as if fully set forth herein.

       65.     Defendants state that the allegations in paragraph 65 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

                                                 8
    Case 3:19-cv-02107-B Document 5 Filed 10/01/19               Page 9 of 15 PageID 36



       66.     Defendants state that the allegations in paragraph 66 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

             COUNT II: VIOLATIONS OF THE TEXAS FINANCIAL CODE
             BY JOHN DOE COMPANY A/K/A MIDLAND ARBITRATION

       67.     Defendants repeat and re-allege their responses to the allegations referenced in

paragraph 67 of the Complaint as if fully set forth herein.

       68.     Defendants state that the allegations in paragraph 68 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       69.     Defendants state that the allegations in paragraph 69 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       70.     Defendants state that the allegations in paragraph 70 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       71.     Defendants state that the allegations in paragraph 71 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       72.     Defendants state that the allegations in paragraph 72 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.




                                                 9
   Case 3:19-cv-02107-B Document 5 Filed 10/01/19               Page 10 of 15 PageID 37




         COUNT III: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
           BY JOHN DOE COMPANY A/K/A MIDLAND ARBITRATION

       73.     Defendants state that the allegations in paragraph 73 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       74.     Defendants state that the allegations in paragraph 74 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

             COUNT IV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                     BY DEBT MANAGEMENT PARTNERS, LLC

       75.     Defendants repeat and re-allege their responses to the allegations referenced in

paragraph 75 of the Complaint as if fully set forth herein.

       76.     Defendants deny the allegations in paragraph 76 of the Complaint.

       77.     Defendants state that the allegations in paragraph 77 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

               COUNT V: VIOLATIONS OF THE TEXAS FINANCE CODE
                    BY DEBT MANAGEMENT PARTNERS, LLC

       78.     Defendants repeat and re-allege their responses to the allegations referenced in

paragraph 78 of the Complaint as if fully set forth herein.

       79.     Defendants deny the allegations in paragraph 79 of the Complaint.

       80.     Defendants state that the allegations in paragraph 80 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

                                                10
   Case 3:19-cv-02107-B Document 5 Filed 10/01/19               Page 11 of 15 PageID 38



       81.     Defendants state that the allegations in paragraph 81 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       82.     Defendants state that the allegations in paragraph 82 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       83.     Defendants state that the allegations in paragraph 83 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

         COUNT VI: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                   BY DEBT MANAGEMENT PARTNERS, LLC

       84.     Defendants deny the allegations in paragraph 84 of the Complaint.

       85.     Defendants deny the allegations in paragraph 85 of the Complaint.

    COUNT VII: IMPUTED LIABILITY OF HARTFORD CASUALTY INSURANCE
     COMPANY FOR LIABILITY OF DEBT MANAGEMENT PARTNERS, LLC

       86.     Defendants repeat and re-allege their responses to the allegations referenced in

paragraph 86 of the Complaint as if fully set forth herein.

       87.     Defendants state that the allegations in paragraph 87 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       88.     Defendants state that the allegations in paragraph 88 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.




                                                11
   Case 3:19-cv-02107-B Document 5 Filed 10/01/19                  Page 12 of 15 PageID 39



                                    EXEMPLARY DAMAGES

       89.     Defendants state that the allegations in paragraph 89 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

                                    JURY TRIAL DEMAND

       90.     Defendants state that the allegations in paragraph 90 constitute conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations in that paragraph.

       91.     Defendants deny the allegations in paragraph 91 of the Complaint.

       92.     Defendants deny the allegations in paragraph 92 of the Complaint.

       93.     Defendants deny the allegations in paragraph 93 of the Complaint.

                                 FIRST AFFIRMATIVE DEFENSE

       94.     Plaintiff fails to state a claim against each of the Defendants upon which relief can

be granted.

                             SECOND AFFIRMATIVE DEFENSE

       95.     Plaintiff’s claims are precluded, in whole or in part, to the extent that Plaintiff’s

damages, if any, were caused by Plaintiff’s acts and/or omissions.

                                 THIRD AFFIRMATIVE DEFENSE

       96.     Plaintiff’s claims are precluded, in whole or in part, to the extent that Plaintiff’s

damages, if any, were caused by third parties over whom Defendants had no control or authority.

                             FOURTH AFFIRMATIVE DEFENSE

       97.     Plaintiff failed to mitigate his damages, if any.




                                                 12
   Case 3:19-cv-02107-B Document 5 Filed 10/01/19                    Page 13 of 15 PageID 40



                                 FIFTH AFFIRMATIVE DEFENSE

       98.        DMP is not a “debt collector” as defined by the FDCPA. Accordingly, DMP is not

a proper party.

                                 SIXTH AFFIRMATIVE DEFENSE

       99.        In the alternative, if the FDCPA does apply to any or all of the Defendants, and any

or all of the Defendants violated the FDCPA, all of which is denied, then Plaintiff did not suffer

any actual damages.

                              SEVENTH AFFIRMATIVE DEFENSE

       100.       In the alternative, and to the extent that any violations of state or federal law took

place, which is denied, said violations were not intentional and resulted from a bone fide error that

occurred notwithstanding the maintenance of procedures reasonably adapted or adopted to avoid

such errors.

                               EIGHTH AFFIRMATIVE DEFENSE

       101.       Plaintiff’s claims are barred by assumption of the risk and/or contributory

negligence.

                                NINTH AFFIRMATIVE DEFENSE

       102.       Plaintiff’s claims are barred by estoppel, waiver, and/or fraud.

                                TENTH AFFIRMATIVE DEFENSE

       103.       Plaintiff’s claims against Defendants are frivolous as a matter of law as defined by

FRCP Rule 11, and/or constitute an abuse of process for which Defendants seek and are entitled

to recover damages, costs and attorneys’ fees, and other such relief as allowed by law.




                                                   13
   Case 3:19-cv-02107-B Document 5 Filed 10/01/19                  Page 14 of 15 PageID 41



                           ELEVENTH AFFIRMATIVE DEFENSE

       104.    Defendants assert all Statutes of Limitation applicable to the claims asserted,

including those under the FDCPA.

                                   ADDITIONAL DEFENSES

       105.    Defendants reserve the right to assert additional defenses as discovery progresses

and as further circumstances may warrant.

       WHEREFORE, Defendants Debt Management Partners, LLC, and Hartford Casualty

Insurance Company respectfully demand judgment against Plaintiff dismissing the Complaint in

its entirety together with such other, further, or different relief, not inconsistent herewith, as may

be just, equitable, and proper, together with the costs and disbursements of this action.

Dated: October 1, 2019

                                               By: /s/ Dan MacLemore
                                               Dan MacLemore
                                               State Bar No: 24037013
                                               BEARD KULTGEN BROPHY
                                               BOSTWICK & DICKSON, PLLC
                                               220 South Fourth Street
                                               Waco, Texas 76701
                                               Telephone: (254) 776-5500
                                               Facsimile: (254) 776-3591
                                               maclemore@thetexasfirm.com

                                               Kimberly Land Cormier, Esq.
                                               Bar No.: 00789872
                                               BEARD KULTGEN BROPHY
                                               BOSTWICK * DICKSON, PLLC
                                               901 Main Street, Suite 6300
                                               Dallas, Texas 75202
                                               Main: (214) 761-6460
                                               Cell: (214) 906-4495
                                               Fax: (214) 761-6469
                                               kcormier@thetexasfirm.com




                                                 14
   Case 3:19-cv-02107-B Document 5 Filed 10/01/19                  Page 15 of 15 PageID 42



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of October, 2019, a copy of the foregoing was filed

electronically via the CM/ECF. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. Parties may access

this filing through the Court’s system.



                                               /s/ Dan MacLemore              ____
                                               Dan MacLemore




                                                 15
